Broyles, C. J.,
dissenting. It is well settled that a cause of action arising ex contractu can not be joined in the same suit Avitli a cause of action arising ex delicto. Wolff v. Southern Ry. Co., 130 Ga. 251 (60 S. E. 569); L. & N. R. Co. v. Hurt, 129 Ga. 234 (58 S. E. 706); Herring v. Smith, 141 Ga. 825 (2) (82 S. E. 132); Civil Code (1910), § 5521; 1 C. J. 1065, § 209; and that “distinct and separate claims of or against different persons can not be joined in the same action.” Civil Code (1910), § 5515; Carter v. LaMance, 40 Ga. App. 695 (151 S. E. 406); Morris v. Swain, 23 Ga. App. 430 (98 S. E. 358). Section 7 of the motor common-carriers act of 1931 (Ga. L. 1931, p. 199) provides that no motor carrier shall receive a certificate to operate unless it gives a bond or, in lieu thereof, a policy of indemnity insurance approved by the Georgia Public Service Commission, “for the protection, in case of passenger vehicles, of the passengers and baggage carried, and of the public, against injury proximately caused by the negligence of such motor common carrier, its servants or agents.”
The section further provides that such bond or policy of indemnity insurance “shall be for the benefit of and subject to suit or action thereon by any person Avho shall sustain actionable injury or loss protected thereby.” There is not in this section, nor in any other section of the act, any express provision authorizing a joint suit to be brought against the tort feasor (the offending common carrier, or its servants or agents) and its insurance carrier, as was done in the instant ease; and the aforesaid statute, being in derogation of the common law, must be strictly construed. Under such a construction, the language in section 7 of the act of 1931, supra, in reference to the giving of a policy of indemnity insurance, does not make the insurance carrier generally liable with the tort-feasor, but contemplates that no action shall be brought on the policy of insurance until a final judgment has been obtained by the injured party against the insured. See, in this connection, Smith Stage Co. v. Eckert, 21 Ariz. 28 (7 A. L. R. 995); Elder v. Maudlin, 213 Iowa, 758 (239 N. W. 577); N. Y. Indemnity Co. v. Ewen, 221 Ky. *625114 (5) (298 S. W. 182); Steinbach v. Maryland Casualty Co., 15 Ohio App. 392; 8 Couch’s Cyc. Ins. Law, 6781-6789, § 2092a.
In my opinion the trial judge did not err in sustaining the demurrer of the Maryland Casualty Company to the petition and in dismissing the case as to that defendant.